Citation Nr: 1759504	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing has been associated with the record.  

The issue of reoccurring epididymo-orchitis has been raised by the record in a June 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A final June 1999 rating decision denied the Veteran's claim for service connection for PTSD because the evidence failed to demonstrate a diagnosis of PTSD; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2. Additional evidence associated with the claims file since the June 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for PTSD, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1999 rating decision that denied service connection for PTSD is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2. As evidence received since the June 1999 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for PTSD are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was denied in a June 1999 rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran had a diagnosis of PTSD at that time. At the time of the June 1999 rating decision, the evidence of record included his private treatment records dated from October 1986 to December 1991, lay statements from the Veteran and a family member, and a March 1999 VA psychological examination report.

The Veteran was notified of the decision and his appellate rights in June 1999. Although he filed a notice of disagreement in December 1999, he did not submit a VA Form 9 after issuance of the statement of the case in March 2000. No further communication regarding his claim was received until January 2011, when VA received his petition to reopen. Therefore, the June 1999 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the June 1999 rating decision includes the Veteran's testimony from the October 2016 Board hearing; service treatment records; and VA treatment records. Notably, VA treatment records indicate a diagnosis of PTSD was established in 1998, while an October 2010 record attributed his PTSD symptomatology to combat exposure during service. 

The Board finds that such evidence is new because it was not before the RO at the time of the June 1999 rating decision. Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely a diagnosis of PTSD and a possible relationship to his military service. Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran contends that he developed PTSD as a result of his military service. Review of his VA treatment records indicates that the Veteran has been diagnosed with PTSD since 1998. Notably, an October 2010 VA treatment record documented his reports of symptoms including hypervigilance, avoidance behaviors, and panic attacks. The treatment provider indicated that such symptomatology was related to a traumatic combat event. Further, at the October 2016 Board hearing, the Veteran testified that he observed his shipmates firing from his ship, the U.S.S. Frank E. Evans, at individuals on shore and, presumably, injuring those individuals. He described observing the people on land running from a mountain, and recalled one particular individual who appeared to have a chest wound from the gunfire. See October 2016 Hearing Testimony pages 4, 5, and 7. The Veteran's military personnel records corroborate his reports of being assigned to the U.S.S. Frank E. Evans. 

In light of the Veteran's current psychiatric diagnosis, and his reported in-service stressors, which the October 2010 treatment provider found to be related, it may be concluded that the Veteran has met the "low threshold" of C.F.R. 3.159 (c)(4)(i)(C) and is entitled to an examination, in order to obtain an opinion concerning the etiology of his psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records.

2. Request that the Veteran identify any non-VA healthcare provider who treated him for any psychiatric disorder and, after obtaining any necessary authorization, obtain all identified records not previously of record.

3. After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder. The record should be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner is asked to accomplish the following:

a) Identify all present psychiatric disorders, including PTSD.

b) For each currently diagnosed psychiatric disorder, to include PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset in service.   If PTSD is diagnosed, the specific stressor/s should be identified.  

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as any lay statements concerning his in-service experiences and post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed should be accompanied by supporting rationale.

4. Thereafter, and after any further development deemed necessary, readjudicate the appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


